Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 21, 2014

The Court of Appeals hereby passes the following order:

A14A1289. A14A1290. CARTER v. JP MORGAN CHASE BANK, N.A. et. al.

      These appeals were docketed on March 14, 2014, and appellant’s briefs were
due April 3, 2014. Appellant Harriet Carter did not file an enumeration of error or
brief within 20 days of the docketing of the appeal as directed, and, although granted
an extension of time in which to do so until April 23, 2014, as the date of this order
has not filed an enumeration of error and brief in either appeal.
      Accordingly, the appeals are DISMISSED in accordance with Court of Appeals
Rules 7 and 23 (a).
      Appellant’s motion to consolidate is MOOT.

                                       Court of Appeals of the State of Georgia
                                                                        07/21/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.